Electronically Filed
                                                      Supreme Court
                                                      SCAD-14-0001131
                                                      26-SEP-2014
                                                      10:22 AM
                          SCAD-14-0001131


           IN THE SUPREME COURT OF THE STATE OF HAWAI'I


                  OFFICE OF DISCIPLINARY COUNSEL,

                            Petitioner,


                                vs.


                         CHERYL R. BRAWLEY,

                             Respondent.



                        ORIGINAL PROCEEDING

                         (ODC 14-049-9192)


          ORDER ALLOWING RESIGNATION IN LIEU OF DISCIPLINE

(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)


           Upon consideration of the Office of Disciplinary


 Counsel (ODC)’s petition for an order granting the request of


 attorney Cheryl R. Brawley to resign from the practice of law in


 lieu of discipline, and the memorandum, affidavits, and exhibits


 attached in support thereof, we note the petition is supported


 by Respondent Brawley’s affidavit which meets the requirements


 of Rule 2.14(a) of the Rules of the Supreme Court of the State


 of Hawai'i (RSCH).   We further note Respondent Brawley admits to

 failing to maintain a business account for her practice,


 withdrawing client funds for her own use and benefit before


 earning them, failing to keep client funds in trust until

earned, misrepresenting material facts to ODC during its

investigation, and creating a false deposit slip in support of

those misrepresentations, in violation of Rules 1.15(a)(2),

1.15(c), and 1.15(d) of the Hawai'i Rules of Professional

Conduct (HRPC) (1994) and HRPC Rule 8.4(c) (2014).    Therefore,

          IT IS HEREBY ORDERED, pursuant to RSCH Rule 2.14, that


the petition is granted and Respondent Cheryl R. Brawley’s


request to resign in lieu of discipline is granted.


          IT IS FURTHER ORDERED that the resignation shall


become effective 30 days after the date of this order, as


provided by RSCH Rules 2.14(d) and 2.16(c).


          IT IS FURTHER ORDERED that (1) the Clerk shall remove


Respondent Brawley’s name from the role of attorneys licensed to


practice law in this jurisdiction and (2) within thirty days


after entry of this order, Respondent Brawley shall submit to


the Clerk of this court the original certificate evidencing her


license to practice law in this jurisdiction or an affidavit


establishing good cause for her failure to do so. 


          IT IS FURTHER ORDERED that (1) Respondent Brawley

shall comply with the requirements of RSCH Rule 2.16 and (2) the

Disciplinary Board of the Supreme Court of the State of Hawai'i

shall provide notice of the disbarment as required by RSCH Rule

2.16(e) and (f).




                               2

           IT IS FINALLY ORDERED that Respondent Brawley shall 


bear the costs of these proceedings upon the timely submission


by ODC of a verified bill of costs, as authorized by RSCH Rule


2.3(c).


           DATED:   Honolulu, Hawai'i, September 26, 2014.

                                /s/ Mark E. Recktenwald

                                /s/ Paula A. Nakayama

                                /s/ Sabrina S. McKenna

                                /s/ Richard W. Pollack

                                /s/ Michael D. Wilson




                                 3